Title: To George Washington from Major General William Heath, 26 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Pecks kill [N.Y.] Novr 26th 1779
        
        I have been honored with yours of yesterday Colonel Hazens Regiment passes Kings Ferry this forenoon, and as I am informed the Virginia Division was to march this morning Colo. Hazen will meet with no Detention—but proceed immediately towards Morris town I have given him the Instructions you were pleased to direct.
        Genl Poors Brigade Crossed the Ferry yesterday afternoon & Encamped on this Side, & probably are waiting for their waggons—from Mr Starr.
        Colo. Wyllys writes me the Connecticut Division were receiving their Clothing would be ready to march on Saturday He has probably written your Excellency more fully.
        I am so exceedingly emaciated and weak, that it is with extreme difficulty that I can attend to Business.
        I have been informed that there is Some Russia Sheeting in the Public Store at New Windsor, Should be much Obliged to your Excellency for an Order for a Sufficiency for One or Two pr of Sheets as the Quality of it may be, and also for a few yds of Flannel if there is any in the Store. I have the honor to be with the greatest respect Your Excellencys most obedient Servt
        
          W. Heath
        
      